Citation Nr: 1611434	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  09-36 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, bilateral upper extremities associated with diabetes mellitus type II.  

2.  Entitlement to an earlier effective date prior to August 30, 2011 for service connection for peripheral neuropathy, left lower extremity as secondary to the service-connected disability of diabetes mellitus type II.  

3.  Entitlement to an earlier effective date prior to August 30, 2011 for service connection for peripheral neuropathy, right lower extremity as secondary to the service-connected disability of diabetes mellitus type II.  

4.  Entitlement to an earlier effective date prior to September 22, 2009, for service connection for cataracts and diabetic retinopathy as secondary to the service-connected disability of diabetes mellitus type II.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1969.  

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Houston, Texas.  

A February 2014 RO decision granted the Veteran's claims of entitlement to service connection for service connection for peripheral neuropathy of the bilateral lower extremities and cataracts/diabetic retinopathy.  Although the Veteran did not submit a formal notice of disagreement (NOD) following the February 2014 RO decision, a July 2015 supplemental statement of the case (SSOC) included the issues of entitlement to earlier effective dates for the claims granted within the February 2014 RO decision.  Moreover, the issues of entitlement to earlier effective dates were also certified to the Board on appeal in August 2015.  As such, the Board has included the claims of entitlement to earlier effective dates as listed on the title page.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that an issue can be on appeal if VA has implicitly or explicitly treated it as on appeal and the appellant might have reason to believe it was on appeal).  

The Veteran's September 2009 VA Form 9 substantive appeal requested a Travel Board hearing; however, in November 2015, the Veteran indicated that he no longer desired a hearing before the Board.  Therefore, the Veteran's prior hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015).  


FINDING OF FACT

In November 2015, prior to the promulgation of a decision in the appeal, the Veteran submitted a statement indicating his desire to cancel his requested Travel Board hearing and to withdraw all pending issues on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The Veteran submitted a November 2015 statement that he wished to cancel his requested Travel Board hearing and that all pending issues, to include appeals, be removed from further development and adjudication.  Moreover, he stated that he no longer desired to pursue the issues on appeal.  As such, the Veteran has withdrawn his appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


